Citation Nr: 0127468	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  His military occupational specialties were as 
a military policeman and a duty soldier.  He served 20 months 
in the European Theater of Operations.  

The current appeal arose from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO denied entitlement to service 
connection for PTSD.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors associated with 
PTSD occurred.  

3.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records (SMRs) are missing, presumably 
destroyed in a disastrous 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  

In an August 1998 letter, the veteran reported that he was 
experiencing nightmares which he related to his military 
service.  Based on this letter, a claim to establish service 
connection for PTSD was initiated.  

In October 1998, the veteran was sent a letter requesting 
detailed information regarding those events during his 
military service which he found stressful.  He was also 
requested to complete a PTSD Stressor Questionnaire.  He 
returned the questionnaire and submitted a letter from his 
wife.  She reported that he had nightmares and problems 
sleeping.  On the questionnaire, the veteran provided general 
information such as his rank and his military occupational 
specialty.  He identified one person, AC (initials), who he 
said was killed in action.  However, the only information he 
provided about this person was that he served in the European 
War.  

Upon VA examination in October 1998, the veteran indicated 
that he was a duty soldier and worked in a military police 
battalion during service.  He served on guard duty at 
military installations and also spent time in Naples and 
France.  It was there that he was in combat.  He described an 
inservice incident when he was trapped in a foxhole with 
another soldier when a tank drove over the hole.  It was 
approximately 3 feet above them.  He also indicated that his 
company freed victims in a concentration camp, and that he 
saw numerous soldiers killed.  

The examiner noted that the veteran had never received 
psychiatric treatment.  His symptoms included nervousness.  
The veteran also indicated that he was easily frustrated.  
These problems started during the war.  He also said that he 
had trouble with his memory and concentration.  He felt 
insecure.  He had frequent nightmares.  His wife described 
him as withdrawn and usually off by himself.  He had little 
difficulty falling asleep but thrashed about in bed.  He also 
called out in his sleep.  The examiner's impression was 
chronic PTSD.  The examiner noted that she did not have 
access to the claims file for review.  



The record reflects that in January 2000, the veteran's PTSD 
Stressor Questionnaire was returned to him.  He was requested 
to provide more detailed information in order to allow 
verification of his inservice stressors.  Additional 
information was not furnished.  

Subsequently dated treatment records include a June 2001 
report that shows that the veteran was treated for dementia, 
probable Alzheimer's type, rule out PTSD.  In July 2001, PTSD 
was no longer shown as a diagnosis, only dementia most likely 
Alzheimer's was reported.  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 
(2001)..

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Specific PTSD Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. At 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

In addition, credible supporting evidence cannot consist of 
solely after-the-fact medical "nexus": evidence indicating 
that the veteran has PTSD due to an otherwise uncorroborated 
inservice stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau. Supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts. See Wood v. 
Derwinski, 1 Vet. App. 190 (1991), motion for reconsideration 
denied, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  In short, whether the evidence establishes 
the occurrence of stressors is a question of fact for 
adjudicators; whether any stressors that occurred are of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to service 
connection for the disability at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including postservice private and VA treatment 
records, as well as multiple VA examination reports.  
Numerous attempts were made to obtain the veteran' SMRs which 
are unavailable.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

The RO, through its March 2001 correspondence to the veteran, 
and the August 2001 statement of the case, apprised him of 
the new law, the VCAA.  The RO advised the veteran of what he 
must do to substantiate his claim in connection with the new 
law, even though the requisites under the new law had already 
previously been satisfied.  The veteran, was, in essence, 
given another opportunity to submit and/or identify 
additional evidence.  He did not submit or identify 
additional evidence.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


It is also important to note that in a case where the 
veteran's SMRs are presumed destroyed, the Board's obligation 
to explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

The Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). 

Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Court has held that when a veteran's SMRs are lost or 
destroyed, VA has a duty to advise the veteran of alternative 
methods to assist him in supporting his claim.  Garelo v. 
Derwinski, 2 Vet. App. 619 (1992); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Nonetheless, the Board is mindful that in a 
case, such as this one where SMRs have been lost, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
While it is unfortunate that the veteran's SMRs are 
unavailable, the appeal must be decided on the evidence of 
record.


Service Connection

The claims file contains a diagnosis of PTSD, notably the VA 
examination in October 1998 that included reference to his 
claimed inservice trauma.  Obviously, the medical 
professional arrived at the diagnoses of PTSD based veteran's 
recitation of his claimed in-service stressors.  Thus, the 
record satisfies two of the three required elements  38 
C.F.R. § 3.304(f) (2001). The sole remaining element, 
requiring credible supporting evidence that the claimed in-
service stressors occurred, is an adjudicatory question 
involving both consideration of the facts as presented and 
the credibility of the evidence contained in the instant 
record.

The VA examination report suggests a connection between the 
claimed in-service stressors and the diagnosed PTSD.  
However, such a connection cannot consist solely of after-
the-fact medical nexus opinion.  Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  See Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992) (VA need not accept a physician's diagnosis 
"[j]ust because a physician or other health care professional 
accepted the appellant's description of his [wartime] 
experiences as credible and diagnosed the appellant as 
suffering from PTSD.").  Thus, other sources of information 
must be consulted.  As already noted, the SMRs are missing.  
Thus, they provide no assistance in verifying the claimed 
stressors.  The available service department records show 
only that the veteran served when he did, to include 20 
months in the European Theater and that his military 
occupational specialties were as a military policeman and as 
a duty soldier.  

On several occasions, VA asked the veteran to provide 
detailed information as to his claimed stressors.  He 
provided only general answers, to include his rank and 
occupational specialty.  He did not respond to additional 
attempts by the RO to obtain information which could be 
verified.  While it is understandable that the veteran, many 
years after the events described, might not recall details of 
a traumatic experience, in this case that failure prevents 
any meaningful development aimed at verifying these claimed 
stressors.  



Asking a veteran to provide the underlying facts, i.e., the 
names of individuals involved, the dates, and the places 
where the claimed events occurred, does not constitute an 
impossible or onerous task.  Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1991).

The record does not corroborate the veteran's claimed 
stressors through credible supporting evidence.  As noted 
earlier, the RO on more than one occasion asked the veteran 
to provide more detailed information as to his alleged 
stressors, sufficiently detailed information upon which to 
predicate a request for verification of such stressors from 
the appropriate service department.  

The veteran failed on all occasions to properly respond to 
the RO's requests for more detailed information referable to 
his claimed stressors.  Accordingly, the RO was unable to 
obtain verification of his claimed stressors.  The evidence 
does not reveal supporting lay statements from the veteran's 
fellow unit members or others who may have witnessed or 
participated in the alleged events.  Nor do the service 
department records verify these events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own statements of 
such experiences.  A non-combat veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor.  Cohen, 10 Vet. App. at 141; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for PTSD 
because he has not presented credible supporting evidence of 
his reported stressors.  


The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

Because it has been determined that the veteran was not 
engaged in combat, and because he has not provided credible 
supporting evidence for those stressors which have been 
linked to PTSD, the Board attaches no probative value to the 
medical opinion linking PTSD to inservice stressors.

The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see also 
Owens v. Brown, 7 Vet. App. 429 (1995).

It well to remember at this time that PTSD was not diagnosed 
on the veteran's most recent special psychiatric examination.  
In sum, the Board finds that the veteran did not engage in 
combat with the enemy as he has contended, and there is no 
credible supporting evidence for the reported stressors which 
have been found to be sufficient to cause PTSD or support the 
previously render diagnosis thereof.  

Hence, the evidence is of insufficient value to establish 
that the claimed stressors occurred or that the evidence 
supporting their occurrence is in equipoise; in fact, there 
is no evidence supporting the veteran's alleged stressors.
In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a stressor existed and, 
more importantly, the Board had not expressly found that the 
claimant lacked credibility.

In this case, the Board has not conceded that any of the 
veteran's reported stressors occurred, as he has reported.  
Furthermore, it had determined that the lack of specific 
detail in the veteran's accounts, and his repeated failure to 
provide more detailed information, demonstrates that his 
accounts lack credibility as to his evidentiary assertions 
made in the context of the claim for service connection for 
PTSD.  That is, there is no corroboration of the stressors by 
any other source and the veteran's accounts of the events are 
lacking in the necessary detail to enable VA to attempt to 
confirm the alleged events.

As a result, it is concluded that, while the veteran 
previously carried a diagnosis of PTSD, such diagnosis has 
been based on stressors which the Board finds are not 
credible.

Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including, most importantly, the 
medical opinion linking the diagnosis of PTSD to the reported 
World War II-related stressors, the Board must find that this 
medical opinion carries no probative value because the 
veteran's accounts of his alleged stressors are not supported 
by credible evidence.  Because his statements have been found 
to be not credible, his claim for service connection of PTSD 
must be denied.  See Cohen, 10 Vet. App. At 147.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

As stated by the Court, where the preponderance of the 
evidence is against the claim, the veteran losses and the 
benefit of the doubt has no application.  Id. At 56.

A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance.  Id. At 58.

In this case, for reasons cited above, the preponderance of 
the evidence is against the claim.  See also 38 U.S.C.A. 
§ 5107 (West Supp. 2001).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

